DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark R. Schroder (Reg. No. 53,566) on February 10, 2022.
The application has been amended as follows: 
AMEND CLAIM 10:
A method of ablating a tissue region using a cannula having a shaft with proximal and distal ends, and one or more tissue penetrating electrodes passing through the shaft and moveable relative to the shaft, the method comprising: 
inserting the cannula to place the distal end of the shaft at a desired location near a target tissue; 
applying a grounding pad to the patient; 
advancing at least one of the one or more tissue penetrating electrodes beyond the distal end of the shaft to pierce tissue; 
delivering a first waveform adapted to cause thermal ablation in a first region relatively nearer to the at least one tissue penetrating electrode; 
delivering a second waveform adapted to cause irreversible electroporation in a second region relatively more distant from the at least one tissue penetrating electrode; 
wherein the shaft has a shaft electrode thereon and the cannula comprises a sheath adapted to be moveable relative to the shaft to cover or uncover all or portions of the shaft electrode; and 
one or more tissue penetrating electrodes as an electrode for therapy delivery, and the second waveform is delivered using the shaft electrode and at least one of the one or more tissue penetrating electrodes.
AMEND CLAIM 11:
The method of claim 10 wherein the sheath adapted to be moveable relative to the shaft to cover or uncover all or portions of the shaft electrode, the method further comprising manipulating thePage 2 of 5Application No. 16/254,879Response dated January 28, 2022 sheath to expose a first area of the shaft electrode while the first waveform is delivered, and manipulating the sheath to expose a second area of the shaft electrode while the second waveform is delivered, wherein the first and second areas are different from one another, further wherein each of the first and second waveforms are delivered using at least one of the one or more tissue penetrating electrodes and the shaft electrode as opposing poles for an electrical output.
AMEND CLAIM 18:
The method of claim 17 further comprising repositioning the one or more tissue penetrating electrodes after the first therapy set and before the second therapy set.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art is Moss et al., (U.S. PGPub. No. 2011/0238057). Moss teaches a similar method of ablating a tissue region using a cannula (probe 1, trocar 9 in Figs. 2A-2B) having a shaft with proximal and distal ends, and one or more tissue penetrating electrodes (21) passing through the shaft and moveable relative to the shaft ([0081]-[0082]; Figs. 2A-2B). Moss teaches the method comprising: inserting the cannula to place the distal end of the shaft at a desired location near a target tissue ([0109]; Fig. 13A), and advancing at least one of the one or more tissue penetrating electrodes (21) beyond the distal end of the shaft to pierce tissue ([0109]).
Although Moss teaches a similar method of ablating a tissue region, the prior art fails to teach all of the limitations of or render obvious the claimed method including “delivering a first waveform adapted to cause thermal ablation in a first region relatively nearer to the at least one tissue penetrating electrode; delivering a second waveform adapted to cause irreversible electroporation in a second region relatively more distant from the at least one tissue penetrating electrode; wherein the shaft has a shaft electrode thereon and the cannula comprises a sheath adapted to be moveable relative to the shaft to cover or uncover all or portions of the shaft electrode; and wherein the first waveform is delivered using the grounding pad and at least one of the at least one tissue penetrating electrodes as the electrodes for therapy delivery, and the second waveform is delivered using the shaft electrode and at least one of the at least one tissue penetrating electrodes” as recited in independent claim 10 and in combination with the other limitations of the claim.
Accordingly, claims 11-19 are allowed due to their dependency on claim 10.
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest, or make obvious each and every limitation set forth in independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10-19 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794